DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered. 
 
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.

	Claim interpretation under 35 USC§ 112(f)
	The remarks recognize the interpretation.  Therefore the claim limitations stated in the Non-Final Rejection of 01 February 2021 are interpreted under 35 USC 112(f).

	Rejections under 35 USC § 103: Satoh in view of O’Connor
	The remarks recite:
Applicants note several errors in the above argument, most notably, that the rejection appears to ignore the language of the claims. Claim 1, as amended, recites the first RF accelerator being configured to accelerate the plurality of positive ions from the initial energy to define a first energy at the initial positive charge state. As such, the first energy of the plurality of positive clearly defined as being accelerated from the initial energy. Contrary to the rejection, O'Connor teaches no acceleration of positive ions to any energy level prior to entering the sector analyzing magnet taught therein. Such an acceleration of positive ions cannot be disregarded.
	Initially, as discussed on page 6 of the Final Rejection of 07 May 2021 (herein Final Rejection), O’Connor teaches an extraction electrode 2 upstream of the gas cell. 	As well known to the art extraction electrodes accelerate ions (see for instance Allison USPN 3,845,312, col. 4, lines 3-7).  Thus, O’Connor inherently teaches a first acceleration in addition to the post-acceleration.  Moreover, O’Connor teaches the positive ions extracted are BF2+ (col. 2, lines 65-67).  As known to the art, applying an extraction voltage results in accelerating ions to an energy level (see for instance paragraph [0023] of Satoh (US pgPub 2011/0101213)) which teaches “an extraction electrode assembly 121 to extract and accelerate ions to an intermediate energy”).  Therefore, the evidence shows that O’Connor teaches extraction (i.e. acceleration) of positive ions (BF2+) to an energy level.
	While the examiner agrees that O’Connor does not teach a first RF accelerator being configured to accelerate the plurality of positive ions from the initial energy to define a first energy at the initial positive charge state, these limitations were taught by Satoh.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Satoh teaches the first RF accelerator to accelerate the plurality of positive ions from the initial energy to define a first energy 
Moreover, MPEP § 2114 II recites “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.  Here the charge selector of O’Connor selects a charge at an energy, therefore it is capable of selecting charges at a first energy as claimed.  Since the claim does not structurally distinguish the charge selector from that of O’Connor, O’Connor is sufficient to make obvious the claimed invention.

As such, any ions received by the sector analyzing magnet downstream of the gas cell of O'Connor would be at an initial energy level attained at the ion source of O'Connor, and not at the first energy that is defined as being accelerated from the initial energy, as recited in claim 1. 

	As discussed above, O’Connor does teach acceleration prior to the gas cell.  Moreover, it is the combination of Satoh in view of O’Connor that teaches the claimed invention.  Since the charge selector of O’Connor is capable of selecting ions, O’Connor is capable of selecting a charge state accelerated by the first RF accelerator of Satoh.
	The remarks continue:

The rejection thus ignores the language of the claims, in that the first energy is defined as being at an energy level that is accelerated from the initial energy. The charge selector of claim 1, being positioned downstream of the electron stripper, thus selects a final charge state at the first energy (again, an energy that is accelerated from the initial energy) from the plurality of positive charge states. O'Connor fails to teach or suggest any charge selector that selects ions from any accelerated ions of any species. 

  	As discussed above, the ions of O’Connor are accelerated to an energy level from an initial energy by the extraction electrode.  The particular type of acceleration (i.e. via an RF accelerator) was already taught by Satoh.
	The remarks recite:
	Further, the rejection states that, "...since the selected ions undergo post acceleration, the ions have not been further accelerated and thus at the first energy...". (See, Id.). This statement is unclear, and it appears to affirm Applicant's position that the rejection incorrectly characterizes the first energy recited in the claims. Again, the first RF accelerator of claim 1 is configured to accelerate the plurality of positive ions to the first energy from the initial energy. As such, the statement made in the rejection of claim 1 appears to confirm that the rejection is untenable, as it admits that limitations provided in the language of the claim are not met by the cited references.
	The statement was merely used to show that the ions in the charge selector are at a first energy provided by the extraction acceleration.  As discussed above ions are accelerated to a first energy level by the extraction electrode in O’Connor.  Positioning the charge selector of O’Connor in the device of Satoh would result in the same charge selection of the ions accelerated to first energy level at the initial charge state by the RF accelerator of Satoh.
	The remarks take the position with respect to acceleration of charge-stripped mass analyzed positive ions is not persuasive.  O’Conner teaches charge-stripping as discussed on pages 2-3 of the Final Rejection.  Moreover, after charge selecting, accelerating the ions via an accelerator 6.
	The remarks position that one of ordinary skill in the art would have no motivation to combine the references has not been persuasive because the particular rational for the combination was not specifically addressed.

 Rejections under 35 USC § 103: Satoh in view of Mous
The remarks argue that Mous fails to disclose the amended subject matter.  Mous was only used to cure the deficiencies of Satoh.  Satoh in view of Mous teach the amended claim 1 as discussed herein below.  With regards to the assertion that the accelerator of Mous only accelerating negative ions, Mous teaches positive ions are accelerated at the accelerator 10 see paragraph [0023]. 

 Rejections under 35 USC § 103: Satoh in view of Rose
The remarks take the position that because Rose teaches the heavy atom neutral beam injector is essential, that it would not be obvious to modify Satoh to have a charge selector between the stripper and the second accelerator.  This has not been found persuasive.  Rose was not used to modify Satoh for teaching a neutral ion beam injector.  Rather Rose was used to resolve known contaminate problems as a result of stripping (col. 2, lines 49-61).    Rose teaches the charge selector has a utility to itself.  Specifically the charge selector of Rose selects a single positive charge state among those emerging from the stripper canal.  Thus, it would have been obvious to modify a similar device comprising two accelerators with a stripper in between taught in Satoh to have the charge selector of Rose because it would remove the undesirable contamination from the beam, leaving only desired ions.

Thus the remarks have been found unpersuasive and the rejection stands as reiterated herein below. Moreover, upon further search and consideration and additional reference has been found to make obvious the claimed invention as discussed herein below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a first RF accelerator configured to receive the ion beam from the mass analyzer, wherein the plurality of ions are at an initial energy and an initial charge state, wherein the first RF accelerator is further configured to accelerate the plurality of ions to a first energy at the initial charge state” in claim 1
“an electron stripper positioned downstream of the first RF accelerator and configured to receive the plurality of ions at the initial charge state and first energy and to convert the plurality of ions to a plurality of charge states at the first energy; 
a charge selector positioned downstream of the electron stripper and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions” in claim 1
“a second RF accelerator positioned downstream of the charge selector and configured to accelerate the plurality of ions to a final energy spectrum at the final charge state in claim 1
“ a final energy filter positioned downstream of the second RF accelerator and configured to purify the plurality of ions to a final energy at the final charge state for implantation into a workpiece” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JPH0823067B (herein ‘067) (copy of publication and machine translation submitted herewith) in view of Satoh (US pgPub 2011/0101213).
Regarding claim 1, ‘067 teaches A high energy ion implantation system (fig. 1, note page 2 under [Action] “ions…accelerated…to a predetermined high energy” and page 1 note “ion implantation apparatus under the first line in “description”), comprising: 
an ion beam source (2) configured to generate an ion beam (4) comprising a plurality of positive ions at an initial energy and an initial positive charge state along a beamline (ions inherently have an initial energy and charge state, see page 3, line 13 for accelerator 22 to enter B+ ions, thus ions from source 2 are positive ions have an initial charge state); a mass analyzer (6) configured to mass analyze the ion beam (inherent to a mass analyzer); 
a first RF accelerator (22) configured to receive the ion beam from the mass analyzer (as seen in figure 1, ions 4 travel from 6 to 22),   the first RF accelerator is further configured to accelerate the plurality of positive ions to a first energy at the initial positive charge state (since there is no change in the charge state, the ions are accelerated by the accelerator to a first energy by the field of the accelerator); 
an electron stripper (30) positioned downstream of the first RF accelerator (30 downstream 22) and configured to receive the plurality of positive ions at the initial positive charge state and first energy (inherent since positive ions travel from accelerator directly to electron stripper, thus at the first energy accelerated by first RF accelerator) and to convert the plurality of positive ions to a plurality of positive charge states at the first energy (Accelerator 22 receives positive B+ ions and the charge converter 30 receives ions from accelerator 22.  The charge converter generates multiply charged ions (see second paragraph before “(Example)” on page 2.  The charge converter is a gas stripper to reduce the number of charges (third paragraph from the bottom on page 2).  Since electrons or charges are removed and multiply charged ions are generated, a plurality of positive charge states are generated at 30.  Moreover, since there is no acceleration at 30, the charge states are at the first energy) 
a charge selector (36) positioned downstream of the electron stripper (30) and 
a second RF accelerator (38a/38b) positioned downstream of the charge selector (36) and configured to accelerate the plurality of positive ions to a final energy spectrum at the final charge state (inherent to an acceleration tube).
‘067 differs from the claimed invention by not disclosing  a final energy filter positioned downstream of the second RF accelerator and configured to purify the plurality of positive ions to a final energy at the final charge state for implantation into a workpiece.
However, Satoh teaches a final energy filter (130) positioned downstream of the second RF accelerator and configured to purify the plurality of positive ions to a final energy ([0021], further note since positive ions are passed from the charge stripper all downstream components receive positive ions) for implantation into a workpiece (134).
Satoh modifies ‘067 by teaching an energy filter downstream of the second RF accelerator.
Since both inventions are directed towards high energy ion implantation, it would have been obvious to one of ordinary skill in the art to position the energy filter of Satoh .

Claim 1-8 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US pgPub 2011/0101213) in view of (a) O’Connor (USPN 5,306,922) or (b) Mous (US pgPub 2019/0385830) or (c) Rose (USPN 5,729,028) or (d) JPH0823067B (herein ‘067) (copy of publication and machine translation submitted herewith).
Regarding claim 1, Satoh teaches a high energy ion implantation system (fig. 1), comprising: 
an ion beam source (102) configured to generate an ion beam comprising a plurality of positive ions ([0027] note ion beam 108 comprises positive ions, since ion beam 108 is upstream the charge stripper, the ions are the same charge state as extracted from the ion source, thus the ion beam source generates a plurality of positive ions) at an initial energy and an initial positive charge state (ions inherently have an initial energy and charge state before entering the accelerator) along a beamline ([0021] ion beam 101 generated from ion source is directed through optical components to workpiece, thus along a beam line as seen in figure 1.  Paragraph [0018] teaches the amount of ions available from an ion source, thus a plurality of ions are provided along the beam line); 
a mass analyzer (104) configured to mass analyze the ion beam ([0021]); 
a first RF accelerator (fig. 2 shows a detailed view of accelerator 113, comprising a first plurality of RF accelerator stages 230 ([0028])) configured to receive the ion beam positive ions to a first energy at the initial positive charge state ([0030], note: “the first plurality of accelerator stages provide enough energy to the ions of first charge state, high enough to guarantee a high stripping efficiency for the production of the second charge state, greater than the amount available at the ion source”  Note: the accelerator stage 230 inherently accelerates ions.  Further see paragraph [0027] teaches positive ions comprising a first charge state before entering the stripper, thus positive ions are accelerated by the first RF accelerator to a first energy at the positive charge state);
an electron stripper (220) positioned downstream of the first RF accelerator ([0030] and fig. 2, shows 220 downstream 230) and configured to receive the plurality of positive ions at the initial positive charge state and first energy ([0030] 220 receives ions provided with energy from first stage at first charge state) and to convert the plurality of positive ions to a plurality of positive charge states at the first energy ([0030] production of second charge state by stripping.  Further paragraph [0027] teaches positive ions converted to a plurality of positive charge states. As evidenced by page 7, lines 27-30, the Satoh patent (of which this is the pre-grant publication) teaches a charge stripper that produces many ions of different charge states.  Further, page 9, lines 4-7 teach no acceleration is provided by an electron stripper, thus the energy is at the first energy provided by the first acceleration states); 
a second RF accelerator (232) configured to accelerate the plurality of positive ions to a final energy spectrum (inherent to the accelerator 232, since positive ions are 
a final energy filter (130) positioned downstream of the second RF accelerator and configured to purify the plurality of positive ions to a final energy ([0021], further note since positive ions are passed from the charge stripper all downstream components receive positive ions) for implantation into a workpiece (134).
While Satoh teaches the second RF accelerator accelerations ions to a final energy spectrum at a final charge state and the final energy filter purifies the plurality of ions, Satoh fails to disclose an charge selector positioned between the stripper and the second RF accelerator, thus the second RF accelerator does not accelerate “at the final charge state” or the “final energy filter” to purify “at the final charge state”.  Therefore, Satoh fails to disclose :
a charge selector positioned downstream of the electron stripper and configured to select a final charge state at the first energy from the plurality of positive charge states of the plurality of positive ions and the second RF accelerator positioned downstream of the charge selector.
However, O’Connor teaches a charge selector (fig. 2, 3) positioned downstream of the electron stripper (5) and configured to select a final charge state at the first energy from the plurality of positive charge states of the plurality of positive ions (analyzer magnet selects ions of the desired atoms (col. 2, lines 52-60) and eliminates presence of contaminant atoms.  Thus selected ions are interpreted to be the final charge state at the first energy, since the ions are the desired atoms.  The ions received at the charge selector are at a first energy provided by extraction acceleration.  Lastly 
O’Connor modifies Satoh by suggesting a charge selector between the stripper and the second accelerator such that the second accelerator and energy filter stages of Satoh would receive ions at a final charge state.
Since both inventions are directed towards an electron stripper upstream of an accelerator, it would have been obvious to one of ordinary skill in the art to provide the analyzer magnet or filter of O’Conner between the electron stripper and the post-accelerator of Satoh because “since the sector magnet may be set to select only those ions resulting from the dissociation of the molecular species, the presence of contaminant atoms from the molecule are eliminated” (col. 2, lines 56-59).
Alternatively, Mous teaches a charge selector (fig. 2, 15) positioned downstream of the electron stripper (8) and configured to select a final charge state at the first energy from the plurality of positive charge states of the plurality of positive ions ([0026], note paragraph [0023] teaches the after stripping positive ions are accelerated, thus selection of positive ions at plurality of positive charge states); 
the second accelerator (10) positioned downstream of the charge selector (15) and configured to accelerate the plurality of positive ions to a final energy spectrum at the final charge state (inherent in the acceleration stages 10)
the final energy filter (13) positioned downstream of the second RF accelerator (10) and configured to purify the plurality of positive ions to a final energy at the final charge state ([0027] note block interferences (i.e. ions) that have incorrect energy).
Mous modifies Satoh by suggesting the placement of an additional analyzer 15 acting as a charge-state selector between the stripper and the second accelerator.
Since both inventions are directed towards an electron stripper upstream of an accelerator, it would have been obvious to one ordinary skill in the art to place the additional analyzer 15 of Mous between the stripper and second accelerator of Satoh because it would sweep out ions of a different charge state than desired ([0026]).  The placement being advantageous because the “the additional analyzer 15 between the stripper 8 and second acceleration section 10 is optimal, since this is the only location where the interfering ions that need to be suppressed can be relatively easily discriminated from the isotope of interest”.  See further discussion with regards to rational in the response to arguments section above.  
Alternatively, Rose teaches a charge selector (fig. 1, 122) positioned downstream of the electron stripper (110) and configured to select a final charge state at the first energy from the plurality of positive charge states of the plurality of positive ions (col. 4, lines 25-29); the second accelerator (126) positioned downstream of the charge selector (122) and configured to accelerate the plurality of positive ions to a final energy spectrum at the final charge state (inherent to an acceleration tube).
Rose modifies Satoh by suggesting a charge selector between the stripper and the second accelerator such that the second accelerator and energy filter stages of Satoh would receive ions at a final charge state.
Since both inventions are directed towards an electron stripper upstream of an accelerator, it would have been obvious to one of ordinary skill in the art to provide the analyzer magnet or filter of Rose between the electron stripper and the post-accelerator of Satoh because the “high voltage terminal contains the 180 degree analyzing magnet 122 just beyond the stripper canal which selects one positive charge state from among those emerging from the stripper canal and directs the beam selected by analysis down  the ion accelerator” (col. 4, lines 48-54), thus reducing the charge states to just one and therefore eliminating the probability of contamination of the selected beam as a result of so many charge states (col. 2, lines 53-59).
Alternatively, ‘
‘067 modifies the device of Satoh by suggesting a charge selector downstream of the electron stripper and upstream a second accelerator.
Since both inventions are directed towards high energy ion implantation, it would have been obvious to one of ordinary skill in the art to position a charge selector of ‘067 in the device of Satoh because “providing the mass analyzer 6 and the charge analyzer 36 as in this example, and excess ions do not enter the linear accelerator 22 and the gap cavities 38a and 38b, and the contamination is reduced” page 3, lines 30-32.  That is, the  charge analyzer 36 reduces contamination of the beam by removing excess ions.
Regarding claim 2, Satoh teaches an end station positioned downstream of the final energy filter and configured to support the workpiece ([0023]).
Regarding claim 3, Satoh teaches wherein the electron stripper comprises a gas cell (fig. 2, 228) configured to provide a gas to create a localized high density gas region (228 is a stripper tube which receives gas from 226, thus a localized high density gas region via control of the gas) along the beamline (as seen in figure 2) for stripping electrons from the plurality of ions ([0031]) and a control device (224) configured to adjust a flow rate of the gas into the electron stripper based on at least one of an energy, a current and a species of the ion beam ([0031]).
Regarding claim 4, Satoh teaches wherein the variety of charge states comprise a charge state that is greater than or less than the initial charge state ([0007], variety of charge states as evidenced by page 7, lines 27-30 of the instant specification).
Regarding claim 5, Satoh teaches the ion beam comprises a species comprising one or more of boron, phosphorus, and arsenic ([0007]).
Regarding claim 6, Satoh teaches wherein the electron stripper is configured to convert the plurality of ions to a net charge of one or more of +2, +3, +4, and +5 ([0007]).
Regarding claim 7, Satoh teaches wherein the electron stripper is configured to convert the plurality of ions to a net charge ([0019], [0020] and [0006]).
Satoh differs from the claimed invention by only disclosing examples of an initial charge state of B+ to B++ ([0019]) or B++ to B+++ ([0027]), thus fails to specifically disclose converting to a charge state of a net +6 or higher.
However, Satoh does teach the general principal of increasing the net charge state via stripping reactions ([0020])
Therefore, when it is desired to achieve a net charge of +6 or greater it would be obvious to one of ordinary skill in the art provide ions from an ions source with a charge state of +6 or greater such that the desired net charge state may be obtained via the stripper.  
Regarding claim 8, Satoh teaches wherein the electron stripper comprises a gas stripper (fig. 2, 226/228).

Relevant art:
Purser (USPN 4,973,841) teaches a charge selector (fig. 1, 7, col. 4, lines 42-48) positioned downstream of the electron stripper (6, col. 4, lines 1-7) and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions (col. 4, lines 42-48); the second accelerator (10) positioned downstream 
Purser (5693939) teaches a charge selector between two accelerators of an ion implantation system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881